Title: David Michie to Thomas Jefferson, 27 June 1812
From: Michie, David
To: Jefferson, Thomas


          Sir June 27h 1812 
          I am perfectly willing to have Colo Lewis’ deposition taken at the house of Mr Jno Watson in the town of Milton on wednesday next. It is with regret that I cannot appoint an earlier day. Permit me to remark that the process of forcible entry may be served & tried at Court on monday the 6h of July next if it perfectly comports with your convenience—Accept the tender of my respects
          
            David Michie
        